Hughes, J.,
dissents and would grant the writ.
hi would reverse the court of appeal writ grant and reinstate the judgment of the trial court. Col. Bias abuses two laws designed to prevent abuse. He used the False Claims Act to attack Sgt. Foster, and now uses the special motion to strike to avoid responsibility for his actions, which were clearly made in bad faith.
In any event, as noted by the federal courts, which seem to have a better understanding of this matter, Sgt. Foster’s reputation is unblemished and cannot be harmed by the unworthy acts of others.